Contrary to his contention, the plaintiff failed to present, at the inquest, sufficient evidence of his inability to secure gainful employment during the period between his dismissal from his former position in 2002 and his projected retirement at age 66 in 2018 to support his request for an award of damages in the amount of $759,279.04 (see generally Glaser v County of Orange, 54 AD3d 997 [2008]; Schiller v New York City Tr. Auth., 300 AD2d 296, 296-297 [2002]; Bailey v Jamaica Buses Co., 210 AD2d 192 [1994]). Accordingly, the Supreme Court properly rejected his request for an award of lost earnings in that amount. Mastro, J.E, Rivera, Fisher and Eng, JJ., concur.